Citation Nr: 1017847	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  10-06 493	)	DATE
	)
	)



THE ISSUE

Whether a June 1981 Board of Veterans' Appeals decision which 
denied entitlement to service connection for a low back 
disability should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).




REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The moving party is a Veteran who served on active duty from 
January 1978 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) by a motion dated in January 2010.  The moving party 
and his service representative were notified of the 30-day 
period to submit additional information as to this matter on 
February 17, 2010, but did not respond.  


FINDINGS OF FACT

1.  A June 26, 1981, Board decision denying entitlement to 
service connection for low back disability was reasonably 
supported by the evidence then of record and was consistent 
with all extant VA law and regulations.

2.  The specific errors alleged by the moving party assert no 
more than a disagreement as to how the facts were weighed or 
evaluated.


CONCLUSION OF LAW

The Board's June 1981 decision denying entitlement to service 
connection for a low back disability does not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the United States Court of Appeals 
for Veterans Claims (Court) has found that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) is not applicable 
to claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Consequently, the 
provisions of the VCAA as well as VA's implementing 
regulations will not be addressed in this decision.

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2009).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error: (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision. (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist. (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

In the motion at hand the moving party, in essence, asserts 
that the June 1981 Board decision involved CUE in finding 
that a low back disability clearly and unmistakably existed 
prior to service and in finding that there was no increase in 
severity during service of the preexisting disability.  

The Board also notes that the January 2010 motion referred to 
VA law and regulatory interpretations made subsequent to the 
Board decision at issue.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 
(2003); VAOPGCPREC 3-2003 (Jul. 16, 2003).  The "government 
must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service 
under section 1111" and may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  See Wagner, 
370 F.3d 1089.  Such matters are not CUE and may not be 
considered in the present determination.  See 38 C.F.R. 
§ 20.1403(e).  

The applicable VA regulations at the time of the June 1981 
Board decision provided a presumption of soundness for a 
Veteran considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b) (1980).  The regulations further provided 
that determinations should not be based on medical judgment 
alone as distinguished from accepted medical principles, or 
on history alone without regard to clinical factors pertinent 
to the basic character, origin and development of such injury 
or disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  38 C.F.R. § 3.304(b)(3).  

Clear and unmistakable evidence (obvious or manifest) was 
also required to rebut the presumption of aggravation where 
the preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b) (1980).  

The evidence of record at the time of the June 1981 Board 
decision included service treatment records, statements in 
support of the claim, and a May 1979 VA examination report.  
A March 1978 service treatment report noted complaints of low 
back pain and report of a slipped disc prior to service 
approximately five years earlier.  In his October 1980 VA 
Form 1-9 the moving party stated that "[a]lthough [he] had 
trouble with [his] back before service [he] had not seen a 
doctor for 5 [years] before [he] went into service."  On VA 
examination in May 1979 X-rays of the lumbar and lumbosacral 
spines were negative.  The June 1981 Board decision found the 
presumption of soundness was rebutted by clear and 
unmistakable evidence of a pre-existing low back disorder.  
The decision also noted the treatment provided for low back 
problems during service and found that the actual back 
pathology manifest in service was not suggestive of a 
significant additional injury or disability.

Based upon a comprehensive review of the evidence of record 
the Board finds the June 26, 1981, decision was reasonably 
supported by the evidence then of record and was consistent 
with all extant VA law and regulations.  The evidence 
considered in that decision included a March 21, 1978, 
service treatment report with report of back problems prior 
to service approximately five years earlier and an October 
1980 statement in which the moving party admitted having had 
back trouble with medical treatment prior to service.  There 
was no evidence in the record at that time disputing either 
the veracity of the moving party's October 1980 statement or 
the findings of the May 1979 VA examination report.  

The Board finds the specific errors alleged by the moving 
party assert no more than a disagreement as to how the facts 
were weighed or evaluated in the June 1981 decision.  VA 
regulations provide that a disagreement as to how the facts 
were weighed or evaluated is not CUE.  See 38 C.F.R. 
§ 20.1403(d).  Accordingly, the present motion must be 
denied.


ORDER

The motion for revision of the June 26, 1981, Board decision 
on the grounds of clear and unmistakable error is denied.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



